             Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

MICHAEL MABEE,                                 )
                                               )
Plaintiff,                                     )
                                               )       Civil Action No. 19-3448 (KBJ)
                v.                             )
                                               )
FEDERAL ENERGY                                 )
REGULATORY COMMISSION,                         )
                                               )
Defendant.                                     )
_____________________________                  )

                                             ANSWER

        Defendant the Federal Energy Regulatory Commission (“FERC” or “Defendant”), by and

through the undersigned counsel, hereby submits this Answer and Defenses to the action brought

under the Freedom of Information Act (“FOIA”) by Plaintiff Michael Mabee (“Plaintiff”), and

states as follows:

                                         FIRST DEFENSE

        Defendant reserves the right to amend this Answer to assert any other matter that

constitutes an avoidance or affirmative defense under Federal Rule of Civil Procedure 8(c).

                                       SECOND DEFENSE

        Any relief is limited to that provided for in 5 U.S.C. § 552(a)(4)(B).

                                         THIRD DEFENSE

        Plaintiff is not entitled to compel the production of responsive records protected from

disclosure by one or more of the exemptions or exclusions to FOIA, 5 U.S.C. § 552.

                                       FOURTH DEFENSE

        As to some or all of the claims asserted in this action, Plaintiff has failed to state a claim

upon which relief may be granted under FOIA.
          Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 2 of 14



                                           FIFTH DEFENSE

        Plaintiff is not entitled to attorneys’ fees or costs.

                                          SIXTH DEFENSE

        Defendant has or is in the process of conducting an adequate review of records relevant to

the information sought in the underlying requests under FOIA, 5 U.S.C. § 552, as amended.

Defendant further avers that some or all of the requested information and records may be exempt,

in full or in part, from release under FOIA exemptions.

                                        SEVENTH DEFENSE

        Any allegations in the Complaint that are redundant, immaterial, or impertinent to the

FOIA claims brought by Plaintiff are subject to being stricken pursuant to Federal Rule of Civil

Procedure 12(f).

                                          EIGHTH DEFENSE

        Plaintiff is not entitled to declaratory relief. See 5 U.S.C. § 552(a)(4)(B).

                                          NINTH DEFENSE

        Plaintiff is not entitled to attorney fees under 5 U.S.C. § 552(a)(4)(E)

                         RESPONSE TO NUMBERED PARAGRAPHS

        Defendant respond to the separately numbered paragraphs and prayer for relief contained

in the Complaint below. To the extent that any allegation is not admitted, it is denied. Moreover,

to the extent the Complaint refers to or quotes from external documents, statutes or other sources,

Defendant may refer to such materials for their accurate and complete contents in response;

however, Defendants’ references are not intended to be, and should not be construed to be, an

admission that the cited materials: (a) are correctly cited or quoted by Plaintiff; (b) are relevant to

this, or any other, action; or (c) are admissible in this, or any other, action.




                                                    2
           Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 3 of 14



                                         THE PARTIES 1

1.     Defendant lacks knowledge or information sufficient to admit or deny the allegations in

       Paragraph 1.

2.     The allegations in this paragraph do not set forth a claim for relief or allege facts in support

       of a claim to which a response is required. Furthermore, Defendant lacks knowledge or

       information sufficient to admit or deny the allegations in paragraph 2.

3.     The allegations in this paragraph do not set forth a claim for relief or allege facts in support

       of a claim to which a response is required. Furthermore, Defendant lacks knowledge or

       information sufficient to admit or deny the allegations in paragraph 3.

4.     The allegations in this paragraph do not set forth a claim for relief or allege facts in support

       of a claim to which a response is required. Furthermore, Defendant lacks knowledge or

       information sufficient to admit or deny the allegations in paragraph 4.

5.     The allegations in this paragraph do not set forth a claim for relief or allege facts in support

       of a claim to which a response is required. Furthermore, Defendant is without knowledge

       or information sufficient to admit or deny the allegations in paragraph 5.

6.     The allegations in this paragraph do not set forth a claim for relief or allege facts in support

       of a claim to which a response is required. Furthermore, Defendant is without knowledge

       or information sufficient to admit or deny the allegations in paragraph 6.

7.     The allegations in this paragraph do not set forth a claim for relief or allege facts in support

       of a claim to which a response is required. Furthermore, Defendant is without knowledge

       or information sufficient to admit or deny the allegations in paragraph 7.


       1
          For ease of reference only, Defendant’s Answer replicates the headings contained in the
Complaint. Although Defendant believes that no response is required to such headings, to the
extent a response is deemed required and to the extent those headings and titles could be construed
to contain factual allegations, those allegations are denied.


                                                  3
        Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 4 of 14



8.    The allegations in this paragraph do not set forth a claim for relief or allege facts in support

      of a claim to which a response is required. Furthermore, Defendant is without knowledge

      or information sufficient to admit or deny the allegations in paragraph 8.

9.    The allegations in this paragraph do not set forth a claim for relief or allege facts in support

      of a claim to which a response is required. Furthermore, Defendant is without knowledge

      or information sufficient to admit or deny the allegations in paragraph 9.

10.   The allegations in this paragraph do not set forth a claim for relief or allege facts in support

      of a claim to which a response is required. Furthermore, Defendant is without knowledge

      or information sufficient to admit or deny the allegations in paragraph 10.

11.   The allegations in this paragraph do not set forth a claim for relief or allege facts in support

      of a claim to which a response is required. Furthermore, Defendant is without knowledge

      or information sufficient to admit or deny the allegations in paragraph 11.

12.   The allegations in this paragraph do not set forth a claim for relief or allege facts in support

      of a claim to which a response is required. Furthermore, Defendant admits only that

      Plaintiff has a blog on a website found at https://michaelmabee.info and that he has posted

      his various FOIA requests submitted by him to FERC, as well as FERC’s responses.

      Defendant is without knowledge or information sufficient to admit or deny the remaining

      allegations in paragraph 12.

13.   The allegations in this paragraph do not set forth a claim for relief or allege facts in support

      of a claim to which a response is required. Furthermore, Defendant admits only that

      Plaintiff has submitted filings in connection with various FERC dockets, including AD19-

      18-000. Defendant otherwise denies the remaining allegations in paragraph 13.




                                                 4
         Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 5 of 14



14.   Defendant lacks knowledge or information sufficient to admit or deny the allegations in

      paragraph 14.

15.   Defendant admits the allegations in paragraph 15.

16.   Defendant admits the allegations in paragraph 16.

                                JURISDICTION AND VENUE

17.   Paragraph 17 contains conclusions of law, to which no response is required. To the extent

      that a response is deemed necessary, Defendant admits only that this Court has jurisdiction

      subject to the limitations of FOIA. Defendant further avers that the statute cited speaks for

      itself.

18.   Paragraph 18 contains conclusions of law to which no response is required. To the extent

      that a response is deemed necessary, Defendant admits only that this Court has jurisdiction

      subject to the limitations of FOIA. Defendant further avers that the statute cited speaks for

      itself.

19.   Paragraph 19 contains conclusions of law to which no response is required. To the extent

      that a response is deemed necessary, Defendant admits only that venue is proper in this

      judicial district. Defendant further avers that the statute cited speaks for itself.

20.   The allegations in this paragraph do not set forth a claim for relief or allege facts in support

      of a claim to which a response is required. Defendant admits that the North American

      Electric Reliability Organization (“NERC”) is an Electric Reliability Organization as

      defined in 16 U.S.C. § 824o, which is overseen by FERC. Defendant further admits that

      NERC conducts investigations and audits of covered electric utilities with respect to

      reliability standards, including Critical Infrastructure Protection (“CIP”) standards, and

      submits Notices of Penalty (“NOP”) to FERC in connection with violations of such

      standards. Defendant also admits that the Commission receives filings from NERC for


                                                 5
        Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 6 of 14



      certain CIP-related NOP filings requesting that certain information in those filings,

      including the name of the violator, be designated as Critical Energy Infrastructure

      Information pursuant to FERC regulations. Defendant also admits that, pursuant to FERC

      regulations, information submitted with a request for designation as CEII is maintained by

      FERC as non-public until such time that FERC makes a determination regarding the

      request for designation. Defendant avers that the statutes cited by Plaintiff in paragraph 20

      speak for themselves.

21.   The allegations in this paragraph do not set forth a claim for relief or allege facts in support

      of a claim to which a response is required. Furthermore, Defendant admits only that

      Plaintiff made certain submissions on FERC Docket No. AD19-18-000 on or about

      October 25, 2019.

22.   Defendant admits that Plaintiff made three FOIA requests for documents revealing the

      names of various Unidentified Registered Entities (“UREs”) on December 18, 2018,

      January 12, 2019, and August 3, 2019, which were assigned the numbers FOIA FY19-19,

      FOIA FY19-30, and FOIA FY19-99, respectively. Defendant further admits that Plaintiff

      modified FOIA FY19-19 and FOIA FY19-30 to seek only the identities of certain UREs.

      Defendant otherwise denies all remaining allegations in paragraph 22.

23.   Defendant admits that Plaintiff made three FOIA requests for documents revealing the

      names of various Unidentified Registered Entities (“UREs”) on December 18, 2018,

      January 12, 2019, and August 3, 2019, which were assigned the numbers FOIA FY19-19,

      FOIA FY19-30, and FOIA FY19-99, respectively. Defendant further admits that Plaintiff

      modified FOIA FY19-19 and FOIA FY19-30 to seek only the identities of certain UREs.

      Defendant avers that the FOIA requests are the best evidence of their contents and




                                                 6
        Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 7 of 14



      respectfully refers the Court to the subject FOIA requests for their full and accurate

      contents; Defendant denies all allegations inconsistent with the full text of the FOIA

      requests.

24.   Defendant is without knowledge or information sufficient to admit or deny the allegations

      in paragraph 24.

25.   Defendant admits that Plaintiff’s original FOIA requests designated as FOIA FY19 19,

      FOIA FY19-30, FOIA FY19-99 are for the NERC Full Notice of Penalty version including

      the names of the registered entities, that the Notices associated with the roughly 253

      dockets covered by Plaintiff’s FOIA requests can be several hundreds of pages in length,

      and that the dockets covered by Plaintiff’s requests cover thousands of pages of documents.

      Defendant further admits that Plaintiff modified FOIA FY19-19 and FOIA FY19-30 to

      seek only the public cover page of each Notice, along with the name of the URE and docket

      number on the first page.       Defendant otherwise denies all remaining allegations in

      paragraph 25.

                              PLAINTIFF’S FOIA REQUESTS

                                       FIRST REQUEST

26.   Defendant admits the allegations in paragraph 26 quote a portion of the content of

      Plaintiff’s December 18, 2018 FOIA request. Defendant avers that the FOIA request is the

      best evidence of its contents and respectfully refers the Court to the subject FOIA request

      for its full and accurate contents; Defendant denies all allegations inconsistent with the full

      text of the FOIA requests.

27.   Defendant admits only that on December 19, 2018, FERC staff sent Plaintiff an email

      which included but was not limited to the language quoted in paragraph 27. Defendant

      avers that the email is the best evidence of its contents and respectfully refers the Court to


                                                7
        Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 8 of 14



      the email for its full and accurate contents; Defendant denies all allegations inconsistent

      with the full text of the FOIA requests.

28.   Defendant admits only that Plaintiff wrote to FERC staff on December 21, 2018 providing

      additional information regarding the nature of his request. Defendant avers that the

      correspondence is the best evidence of its contents and respectfully refers the Court to the

      correspondence for its full and accurate contents; Defendant denies all allegations

      inconsistent with the full text of the correspondence.

29.   Defendant admits only that on December 21, 2018, FERC staff responded to Plaintiff’s

      December 21, 2018 correspondence regarding his request and in doing so, quoted the

      language of his clarification. Defendant avers that the correspondence is the best evidence

      of its contents and respectfully refers the Court to the correspondence for its full and

      accurate contents; Defendant denies all allegations inconsistent with the full text of the

      correspondence.

30.   Defendant admits the allegations in paragraph 30; Defendant avers that the correspondence

      is the best evidence of its contents and respectfully refers the Court to the correspondence

      for its full and accurate contents. Defendant denies all allegations inconsistent with the full

      text of the correspondence.

31.   Defendant admits only that, on March 18, 2019, Defendant sent correspondence to

      Plaintiff, which included but was not limited to the language quoted in paragraph 31.

      Defendant avers that the correspondence is the best evidence of its contents and

      respectfully refers the Court to the correspondence for its full and accurate contents;

      Defendant denies all allegations inconsistent with the full text of the correspondence.




                                                 8
        Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 9 of 14



32.   Defendant admits that on March 18, 2019, Defendant sent correspondence to Plaintiff,

      which included but was not limited to the language quoted in paragraph 32. Defendant

      avers that the correspondence is the best evidence of its contents and respectfully refers the

      Court to the correspondence for its full and accurate contents; Defendant denies all

      allegations inconsistent with the full text of the correspondence.

33.   Defendant admits only that on April 2, 2019, Defendant sent correspondence to Plaintiff,

      which included but was not limited to the language quoted in paragraph 33. Defendant

      avers that the correspondence is the best evidence of its contents and respectfully refers the

      Court to the correspondence for its full and accurate contents; Defendant denies all

      allegations inconsistent with the full text of the correspondence.

34.   Defendant admits only that on April 2, 2019, Defendant sent correspondence to Plaintiff,

      which included but was not limited to the language quoted in paragraph 34. Defendant

      avers that the correspondence is the best evidence of its contents and respectfully refers the

      Court to the correspondence for its full and accurate contents; Defendant denies all

      allegations inconsistent with the full text of the correspondence.

35.   Defendant admits only that on April 2, 2019, FERC staff sent correspondence to Plaintiff,

      which included but was not limited to the language quoted in paragraph 35. Defendant

      avers that the correspondence is the best evidence of its contents and respectfully refers the

      Court to the correspondence for its full and accurate contents; Defendant denies all

      allegations inconsistent with the full text of the correspondence.

36.   Defendant admits the allegations in paragraph 36; however, Defendant avers that the

      correspondence is the best evidence of its contents and respectfully refers the Court to the




                                                9
       Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 10 of 14



      correspondence for its full and accurate contents; Defendant denies all allegations

      inconsistent with the full text of the correspondence.

37.   Defendant admits only that on June 12, 2019, FERC sent correspondence to Plaintiff

      concerning his April 17, 2019 appeal, which included but was not limited to the language

      quoted in paragraph 37. Defendant avers that the correspondence is the best evidence of

      its contents and respectfully refers the Court to the correspondence for its full and accurate

      contents; Defendant denies all allegations inconsistent with the full text of the

      correspondence.

38.   Defendant admits that on or about August 3, 2019, Plaintiff requested an estimated

      completion date of his pending FOIA requests. Defendant avers that the correspondence

      is the best evidence of its contents and respectfully refers the Court to the correspondence

      for its full and accurate contents; Defendant denies all allegations inconsistent with the full

      text of the correspondence. Defendant avers that FERC staff has not provided Plaintiff

      with an estimated completion date for FOIA FY19-19, but has advised Plaintiff in the

      context of his pending FOIAs that given FERC’s limited resources to address his numerous

      FOIA requests, associated appeals, and large numbers of FOIA requests received from

      other requestors generally, staff would process his requests as soon as possible. Defendant

      otherwise denies all remaining allegation in paragraph 38.

39.   Defendant avers that the Plaintiff’s FOIA request FOIA FY19-19 and related amendment

      and modification thereto speak for themselves and respectfully refers the Court to the

      relevant materials for their full and accurate contents; Defendant denies all allegations

      inconsistent with the full text and context of these materials.

40.   Paragraph 40 contains conclusions of law to which no response is required.




                                                10
       Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 11 of 14



                                     SECOND REQUEST

41.   Plaintiff admits only that the allegations in paragraph 41 quote a portion of the text of

      Plaintiff’s January 12, 2019, FOIA request. Defendant avers that the FOIA request is the

      best evidence of its contents and respectfully refers the Court to the request for its full and

      accurate contents; Defendant denies all allegations inconsistent with the full text of the

      request.

42.   Defendant admits the allegations in paragraph 42.

43.   Defendant admits that on March 20, 2019, FERC staff sent correspondence to Plaintiff

      notifying him, as well as the relevant submitter and UREs of its intent to release the public

      Notice of Penalty in FERC Docket No. NP10-139-000.                Defendant avers that the

      correspondence is the best evidence of its contents and respectfully refers the Court to the

      correspondence for its full and accurate contents; Defendant denies all allegations

      inconsistent with the full text of the correspondence. Defendant avers that in its May 17,

      2019 release letter, FERC staff advised Plaintiff of his right to appeal the decision within

      90 days or wait until the conclusion of the processing of his request. Defendant otherwise

      denies all remaining allegations in paragraph 43.

44.   Defendant admits that on or about August 3, 2019, Plaintiff sent correspondence to FERC,

      requesting an estimated completion date with respect to his modified FOIA FY19-19 and

      FOIA FY19-30. Defendant avers that the correspondence is the best evidence of its

      contents and respectfully refers the Court to the correspondence for its full and accurate

      contents; Defendant denies all allegations inconsistent with the full text of the

      correspondence. Defendant further admits that FERC staff has not provided Plaintiff with

      an estimated completion date for FOIA FY19-19 or FOIA FY19-30 but has advised




                                                11
       Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 12 of 14



      Plaintiff in the context of his pending FOIAs that given FERC’s limited resources to

      address his numerous FOIA requests, associated appeals, and large numbers of FOIA

      requested received from other requestors generally, staff would process his requests as soon

      as possible. Defendant otherwise denies all remaining allegation in paragraph 44.

45.   Defendant admits that on September 3, 2019, FERC staff sent correspondence to Plaintiff,

      which included but was not limited to the language quoted in paragraph 45. Defendant

      avers that the correspondence is the best evidence of its contents and respectfully refers the

      Court to the correspondence for its full and accurate contents; Defendant denies all

      allegations inconsistent with the full text of the correspondence.

46.   Defendant admits the allegations in paragraph 46; however, Defendant avers that the

      correspondence is the best evidence of its contents and respectfully refers the Court to the

      correspondence for its full and accurate contents; Defendant denies all allegations

      inconsistent with the full text of the correspondence.

47.   Defendant admits only that Plaintiff filed an administrative appeal of the interim response

      to the January 2019 FOIA requests. Defendant avers that the correspondence is the best

      evidence of its contents and respectfully refers the Court to the correspondence for its full

      and accurate contents; Defendant denies all allegations inconsistent with the full text of the

      correspondence.

48.   Defendant admits the allegations in paragraph 48; however, Defendant avers that the

      correspondence is the best evidence of its contents and respectfully refers the Court to the

      correspondence for its full and accurate contents; Defendant denies all allegations

      inconsistent with the full text of the correspondence.

49.   Paragraph 49 contains conclusions of law, to which no response is required.




                                               12
       Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 13 of 14



                                      THIRD REQUEST

50.   Defendant admits the allegations in paragraph 50 quote a portion of August 3, 2019, FOIA

      request; however, Defendant avers that the FOIA request is the best evidence of its contents

      and respectfully refers the Court to the correspondence for its full and accurate contents.

      Defendant denies all allegations inconsistent with the full text of the FOIA request.

51.   Defendant admits only that on September 3, 2019, FERC staff sent correspondence to

      Plaintiff, which included but was not limited to the language quoted in paragraph 51.

      Defendant avers that the correspondence is the best evidence of its contents and

      respectfully refers the Court to the correspondence for its full and accurate contents;

      Defendant denies all allegations inconsistent with the full text of the correspondence.

52.   Defendant admits only that on September 17, 2019, FERC staff sent correspondence to

      Plaintiff, which included but was not limited to the language quoted in paragraph 52.

      Defendant avers that the correspondence is the best evidence of its contents and

      respectfully refers the Court to the correspondence for its full and accurate contents;

      Defendant denies all allegations inconsistent with the full text of the correspondence.

53.   Defendant admits the allegations in paragraph 53.

54.   Defendant admits only that Plaintiff has not received any of the records or URE identities

      sought via his request designated as FOIA FY19-99 because the records and URE identities

      are protected by applicable FOIA exemptions. Defendant otherwise denies all remaining

      allegations in paragraph 54.

55.   Defendant admits only that by letter dated November 7, 2019, FERC denied Plaintiff’s

      administrative appeal as to FOIA FY19-99. Defendant avers that the correspondence is

      the best evidence of its contents and respectfully refers the Court to the correspondence for




                                               13
         Case 1:19-cv-03448-KBJ Document 8 Filed 12/24/19 Page 14 of 14



       its full and accurate contents; Defendant denies all allegations inconsistent with the full

       text of the correspondence.

56.    Paragraph 56 contains conclusions of law to which no response is required.

57.    Defendant lacks knowledge or information sufficient to admit or deny the allegations in

       paragraph 57.

58.    Defendant admits that as of the filing of this Answer, FERC staff has formally processed

       22 of the roughly 253 dockets sought in Plaintiff’s FOIA requests, releasing 9 URE

       identities and denying the release of 13 URE identities. Defendant otherwise denies all

       remaining allegations in paragraph 58.

59.    Defendant denies the allegations in this paragraph.

60.    Defendant denies the allegations in paragraph 60.

61.    Defendant denies the allegations in paragraph 61.

                                     PRAYER FOR RELIEF

       The remainder of Plaintiff’s Complaint contains Plaintiff’s “Prayer for Relief” to which no

response is required. To the extent that this paragraph may be deemed to contain factual

allegations, Defendant denies those allegations and denies that Plaintiff is entitled to any relief.

Dated: December 24, 2019               Respectfully submitted,

                                       JESSIE K. LIU, D.C. Bar No. 472845
                                       United States Attorney

                                        DANIEL F. VAN HORN, D.C. Bar No. 924092
                                        Chief, Civil Division

                                       By: /s/ April Denise Seabrook
                                       APRIL DENISE SEABROOK, D.C. Bar No. 993730
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       Telephone: 202-252-2525
                                       April.Seabrook@usdoj.gov


                                                 14
